Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 9/28/22 is acknowledged. Therefore, Examiner will exam elected claims. For the new amended claims (claims 10-20) based on the previous non-elected claims, since they change the dependency to claim 1 which is generic, Examiner consider these claims are linking claims. The restriction filed on 7/28/22 is still applied. Therefore, these claims are withdrawn from consideration.
Claim Objections 
Claims 1 and dependent claims are objected to because of the following informalities:  
In claim 1, “a load support member disposed on the insertion cam, wherein a portion of the load support member is offset from an open end of the cantilevered arm to limit deformation of the cantilevered arm” are not supported by the drawing. This limitation is not supported by SPEC/drawings. Further clarification is required. The Fig 3, 203 and 208 are pointed to the same locations which is very confuse.  In addition, there is no structure showed the claimed features. Examiner also request Applicant update the drawing quality. At least fig 3 is unclear and it’s unclear about how the parts 204/242/252 and 236 work.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, rejected under 35 U.S.C. 112, second paragraph, and/or discussed in the above claim objections, such as “a portion of the load support member is offset from an open end of the cantilevered arm to limit deformation of the cantilevered arm”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Hristake (US 5414594 A).
With regard claim 1, Hristake discloses A securing sub-system, (abstract; fig 1-14) comprising: a lever (at least fig 5-8, the pivotable structure); and a cam assembly engaged with the lever and is movable due to a pivotal movement of the lever (at least fig 8-14, the structure on a rotating part in machinery, designed to make sliding contact with another part while rotating, Examiner consider as a cam assembly), wherein the cam assembly comprises: an insertion cam comprising a cam body and a cantilevered arm extending from the cam body (at least fig 11-14, the cantilevered arm is the structure engage to any sliding surfaces shown in these figures; the portion that cantilevered arm is extended from, Examiner consider as the cam body), wherein the cantilevered arm is deformable when the cantilevered arm contacts a restrictive structure (compare fig 11-14); and a load support member (at least fig 11-14, the load support member with a portion of the load support member is offset from an open end of the cantilevered arm to limit deformation of the cantilevered arm) disposed on the insertion cam, wherein a portion of the load support member is offset from an open end of the cantilevered arm to limit deformation of the cantilevered arm (at least fig 11-14).  
Regarding claim 2, Hristake further disclosed the lever is mounted on a housing of a device via a pivot pin and is movable with respect to the pivot pin (at least fig 8-12; see also abstract; col 8, line 25-50 ).
Regarding claim 3, Hristake further disclosed a movement limiter pin attached to the housing (at least fig 11-12; see also col. 8, lines 50-65) and spaced apart from the pivot pin to limit the pivotal movement of the lever, and wherein the lever comprises an elongated guide opening to receive the movement limiter pin (at least fig 11-12; see also col. 8, lines 50-65).
Regarding claim 9, Hristake further disclosed the insertion cam further comprises a protrusion formed on the cam body and the load support member comprises an opening that is aligned to the protrusion (at last fig 11-14, the insertion cam further comprises a protrusion formed on the cam body and the load support member comprises an opening that is aligned to the protrusion), and wherein the load support member is positioned such that the protrusion is received into the opening formed in the load support member (at least fig 11-14, the the protrusion is received into the opening formed in the load support member; so that allow the whole structure to rotate/pivot).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hristake (US 5414594 A) in view of Griffin (US 7297008 B2) .
With regard claim 4, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for an idler gear engaged with the lever and the cam assembly, wherein the idler gear is rotatable due to a pivotal movement of the lever which causes the cam assembly to move.
Griffin teaches: an idler gear engaged with the lever and the cam assembly, wherein the idler gear is rotatable due to a pivotal movement of the lever which causes the cam assembly to move (Fig 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (idle gear structure between the lever and housing) and modify to previous discussed structure (modified to Hristake’s lever structure) so as to further improve the rotation movement for the modified structure and/or allow the lever to stay on a certain state. 


Allowable Subject Matter
Claim 5 and dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 5, the allowability resides in the overall structure of the device as recited in this independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the lever comprises a driver gear having a first set of teeth and the idler gear comprises a second set of teeth, wherein the idler gear is positioned such that the first set of teeth engages with the second set of teeth to translate the pivotal movement of the lever into a rotational movement of the idler gear, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Hristake (US 5414594 A) in view of Griffin (US 7297008 B2), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841